Case 2:18-cr-00105-DBH Document 65 Filed 08/12/20 Page 1 of 1       PageID #: 411



                     UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

 UNITED STATES OF AMERICA,                )
                                          )
                                          )
 V.                                       )
                                          )     CRIMINAL NO. 2:18-CR-105-DBH
 KEITH PHILLIPS,                          )
                                          )
                         DEFENDANT        )

           ORDER ON MOTION FOR COMPASSIONATE RELEASE

      The defendant Keith Phillips has moved for compassionate release due to

COVID-19 risks (ECF No. 63). The relevant part of the statute provides that a

defendant can seek compassionate release from the court “after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from

the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A) (emphasis added). Phillips says that

he “ha[s] already exhausted the remedies” at his prison, Mot. at 2, but he does

not attach documentation of a request to the Warden or say when he made the

request. Since he has not shown that the statutory 30 days have passed, his

motion is DENIED WITHOUT PREJUDICE.

      SO ORDERED.

      DATED THIS 12TH DAY OF AUGUST, 2020

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
